DETAILED ACTION
This action is responsive to application filed on March 11, 2022.
The preliminary amendments filed on March 11, 2022 have been acknowledged and considered.
Claims 1, 3, 9 and 11 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-13, filed March 11, 2022, with respect to the
rejections of claims 1-9 and 11-18 have been fully considered, but they are moot in view of new grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barak (US Patent Application Publication No. US 20170169081 A1), in view of Buhr (US Patent Application Publication No. US 20140040370 A1).

Regarding claim 1, Barak teaches search ranking method, comprising: acquiring search keywords and determining a plurality of initial search results in an enterprise communication tool that match with the keywords, (See Barak [0025] “the expert search server system 102 [i.e. enterprise communication tool] includes one or more expert search servers 104 in communication with a database 106 and a chat engine 108.” See also Barak [0096] “A user can search using any keywords [Thus, acquiring search keywords], and the results displayed in the experts search results page 700 match the user's keywords search 706. [Thus, determining a plurality of initial search results]” See also Barak [0049] “the expert search server 104 determines a ranking for each of the selected expert profiles”)

wherein each of the plurality of initial search results comprises a status of an object, and wherein the status of the object comprises information indicating whether the object is registered and information indicating whether the object has resigned; (See Barak [0041] “the display of the expert profiles [i.e. plurality of initial search results] can also indicate the current status of the selected experts [i.e. objects]” See also Barak claim 6 “The method of claim 2, wherein the status data is active [i.e. registered] or inactive [i.e. resigned]”)


Barak does not explicitly disclose extracting a text similarity, an update time dimension and a click rate associated with each of the initial search results; 

	However, Buhr disclose extracting a text similarity, an update time dimension and a click rate associated with each of the initial search results; (See Buhr [0102] “a set of interest categories (e.g., key words) associated with a content item (e.g., story) [i.e. initial search results] that a user posts, clicks, or reacts to are first extracted.” See also Buhr [0105] “The “extracted” or related keywords can be of higher level or lower level categories. A higher level “extracted” or related keyword can be more generic than the original identified keyword. For example, “dog” is a higher level keyword (generic keyword) for “poodle.” Another related keyword for “dog” may be “pet.” [Thus, extracting a text similarity]” See also Buhr [0143] "At step 1214, the host server identifies from the edge information the temporal relevance weight for the interest category based on the time of the user action [Thus, extracting an update time dimension].” See also Buhr [0107] "a temporal relevance weight is multiplied with the user action weight [Thus, extracting a click rate] (also called a click/post weight)")

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barak to incorporate the teachings of Buhr of extracting related keywords, temporal relevance and click rate. 

One would be motivated to do so to identify relevant content  (Buhr [0140])

Buhr further disclose acquiring a weight of the text similarity, a weight of the update time dimension and a weight of the click rate according to the text similarity, the update time dimension and the click rate, wherein the weight of the update time dimension indicates an update status of chat records associated with each of the plurality of initial search results in the enterprise communication tool; (See Buhr Claim 12 "determining [Thus, acquiring] one or more weights associated with the related keyword [i.e. weight of the text similarity], wherein the one or more weights together indicate a measure of the specific user's interest in a particular interest category represented by the related keyword" See also Buhr [0143] "At step 1214, the host server identifies from the edge information the temporal relevance weight [i.e. weight of the update time dimension] for the interest category based on the time of the user action. For example, the number of days since the action occurred" See also Buhr [0107] "a temporal relevance weight is multiplied with the user action weight [i.e. weight of the click rate] (also called a click/post weight)" Examiner notes that “chat records” are records (e.g. information/content).)

ranking the plurality of initial search results according to the comprehensive weights. (See Buhr [0114] “The results are then ordered and ranked so that the top three ranking results can be selected.”)

	Regarding claim 5, Barak further in view of Buhr, [hereinafter Barak-Buhr] teaches all the  limitations and motivations of the method of claim 1, wherein the acquiring the weight of the click rate comprises: acquiring the number of user clicks of the initial search results; (See Buhr [0107] “a temporal relevance weight is multiplied with the user action weight [i.e. weight of the click rate] (also called a click/post weight)” See also Buhr [0047] “For example, a user action can include, but is not limited to, user posts of content items (e.g., stories), user clicks”)

and assigning a value to the weight of the click rate according to the number of user clicks; wherein the weight of the click rate is in direct proportional to the number of user clicks. (See Buhr [0104] “keywords from another user's post that the user merely clicks on may be weighted with a value of “1.””)

	Regarding claim 9, Barak-Buhr disclose all of the elements of claim 1 in method form rather than apparatus form. Barak also discloses an apparatus (0102). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 9.

Regarding claim 11, Barak-Buhr disclose all of the elements of claim 1 in method form rather than computer readable storage medium form. Barak also discloses a computer readable storage medium (claim 19). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 11.

Regarding claim 15, Barak-Buhr disclose all of the elements of claim 5 in method form rather than apparatus form. Barak also discloses an apparatus (0102). Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 15.


Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barak-Buhr as applied to claim 1 above, and further in view of Kamotsky (US Patent Application Publication No. US 20150356086 A1) 

Regarding claim 2, Barak-Buhr teaches all the limitations and motivations of claim 1, wherein the acquiring the weight of the text similarity comprises: calculating a hit ratio, a sequence consistency indicator, a position tightness, and a coverage ratio of the keywords in the initial search results; (See Buhr [0089] “Each keyword that a user expressed interest in has a weight which can depend on a number of factors. For example, the weight can depend on: (1) the frequency of the keyword occurring [Thus, calculating a hit ratio]”)

Barak-Buhr does not explicitly disclose wherein the acquiring the weight of the text similarity comprises: calculating a hit ratio, a sequence consistency indicator, a position tightness, and a coverage ratio of the keywords in the initial search results; and calculating the weight of the text similarity according to the hit ratio, the sequence consistency indicator, the position tightness, and the coverage ratio.

However, Kamotsky discloses wherein the acquiring the weight of the text similarity comprises: calculating a hit ratio, a sequence consistency indicator, a position tightness, and a coverage ratio of the keywords in the initial search results; and (See Kamotsky [0020] disclosing relevancy calculation  “where Rtxt is the relevancy score of a search result, F is the total number of matched fields [i.e. coverage ratio], Nf is the total number of matches in a field f [i.e. hit ratio], Lf is the total number of field terms in field f, Pf,n is a linguistic penalty of a the n-th match in field f, Bf is the boost factor for a match in field f, and Q is the total query length, and f() is a proximity scoring function." See also Kamotsky  [0052-0053] "The Ψf, is a numeric value which determines the relative importance of having proximate matched terms within a field...the formula for calculating a proximity factor boost is: tokensMatched/(tokensMatched+sumDistance)” See also Kamotsky  [0054] "A proximity boost factor equal to one means that all matched tokens follow each other in sequence with zero slop. Slop is the distance [i.e. sequence consistency indicator] (i.e., number of unmatched tokens) between two matched tokens in the matched field [Thus, it indicates sequence consistency]" See also [0058] Kamotsky "For a relevancy calculation formula associated with a conventional text search, the match properties may include, for example, the number of fields that matched, the number of query terms, the number of field terms, the length of a match, the slop of a match, and which field attributes matched.")
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barak-Buhr acquiring weight of text similarity (Barak [0072]) to incorporate the teachings of Kamotsky to calculate a relevancy score (Kamotsky [0020]).

	One would be motivated to do so to achieve a most relevant ranking for weight of text similarity  (Kamotsky [0030])

Kamotsky additionally discloses calculating the weight of the text similarity according to the hit ratio, the sequence consistency indicator, the position tightness, and the coverage ratio. (See Kamotsky [0058] Kamotsky "For a relevancy calculation formula associated with a conventional text search, the match properties may include, for example, the number of fields that matched, the number of query terms, the number of field terms, the length of a match, the slop of a match, and which field attributes matched….In step S109, the search engine server 20 computes a relevancy score or rank [i.e. calculating weight of the text similarity] for each search result based on the selected formula and assigns the relevancy score or rank to the search result.” See also Kamotsky [0030] “The relevancy scoring or ranking module in the exemplary embodiments calculate and assign a relevancy score or rank based on the degree of similarity between the terms of a query string and the terms of an indexed field value corresponding to particular product information associated with a matching product.” Thus, acquiring the weight of the text similarity)


Regarding claim 3, Barak-Buhr, further in view of Kamotsky, teaches all the limitations and motivations of claim 2, wherein the calculating the weight of the text similarity according to the hit ratio, the sequence consistency indicator, the position tightness and the coverage ratio comprises: acquiring an offset value and a correction value respectively, according to the hit ratio, the sequence consistency indicator, the position tightness, and the coverage ratio; (See Kamotsky [0045] “The relevancy score of a search result may be adjusted for various reasons including the relative importance of the particular fields that matched, whether the terms matched in one field or matched in several fields, etc. The field boost factor, Bm, and linguistic penalty factor, Pm, are common field level adjustment factors in information retrieval applications. The field boost factor, Bm, is a numeric value which determines the relative importance of a match in a given field in the overall score of the matched document [i.e. offset value]. The linguistic penalty factor, Pm, is a numeric value which determines the relative penalty a matched document incurs if it is matched using a linguistic relationship [i.e. correction value], such as a synonym, rather than directly by matching query text against document contents.” See also Kamotsky [0020] disclosing also field boost factor identified as Pf,n [i.e. offset value] and linguistic penalty factor as Bf [i.e. correction value]. See also Kamotsky [0058] "For a relevancy calculation formula associated with a conventional text search, the match properties may include, for example, the number of fields that matched [i.e. coverage ratio], the number of query terms, the number of field terms, the length of a match, the slop of a match [i.e. sequence consistency indicator] , and which field attributes matched [i.e. hit ratio]... In step S107, if the search type is determined to be a conventional keyword search a proximity boost factor [i.e. position tightness] favoring consecutively matched tokens is determined” [Thus, acquiring an offset value and a correction value respectively, according to the hit ratio, the sequence consistency indicator, the position tightness, and the coverage ratio]”)

and performing a fusion calculation according to the hit ratio, the sequence consistency indicator, the position tightness, the coverage ratio, the offset value and the correction value to obtain the weight of the text similarity. (See Kamotsky [0058] “For a relevancy calculation formula associated with a conventional text search, the match properties may include, for example, the number of fields that matched, the number of query terms, the number of field terms, the length of a match, the slop of a match, and which field attributes matched. In step S105, the search engine server 20 determines and retrieves the corresponding field boost factors and linguistic penalty factors associated with the matched field attributes from a database. Each field attribute may be assigned a different boost factor weight based on the importance of the field attribute or linguistic properties of the matched term.... In step S109, the search engine server 20 computes [i.e. performing a fusion calculation] a relevancy score or rank for each search result based on the selected formula and assigns the relevancy score or rank to the search result.” Thus, obtaining a weight of the text similarity.
See statement above regarding broadest reasonable interpretation of "fusion calculation”)

	Regarding claim 12, Barak-Buhr further in view of Kamotski, disclose all of the elements of claim 2 in method form rather than apparatus form. Barak also discloses an apparatus (0132). Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 12.

Regarding claim 13, Barak-Buhr further in view of Kamotski, disclose all of the elements of claim 3 in method form rather than apparatus form. Barak also discloses an apparatus (0102). Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 13.


Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barak-Buhr as applied to claim 1 above, and further in view of House (US Patent Application Publication No. US 20090019035 A1) 

Regarding claim 4, Barak-Buhr teaches all the limitations and motivations of claim 1, wherein the acquiring the weight of the update time dimension comprises: acquiring a time interval between the last chat time and the current time according to the initial search results; and (See Buhr [0143] "At step 1214, the host server identifies from the edge information the temporal relevance weight [i.e. weight of the update time dimension] for the interest category based on the time of the user action. For example, the number of days since the action occurred [Thus, a time interval between the last chat time and the current time]”)

Barak-Buhr does not explicitly disclose calculating a ratio of an attenuation constant to the sum of the time interval and the attenuation constant to obtain the weight of the chat update time.

However, House discloses calculating a ratio of an attenuation constant to the sum of the time interval and the attenuation constant to obtain the weight of the chat update time. (See House Fig. 6, [0053] Suggesting determining attenuation factor [i.e. ratio of an attenuation constant] to provide a ranking score [i.e. weight] for an attribute [i.e. chat update time] "for example, 10,000, 1,000, and 100 respectively 612, and the three products are summed to provide the final ranking score 614 [i.e. weight of the chat update time].")

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barak-Buhr acquiring of temporal relevance weight (Buhr [0143]) to incorporate the teachings of House to include ratio of an attenuation constant to the sum of the time interval and the attenuation constant to obtain the weight of the chat update time.

	One would be motivated to do so to improve control of rankings (House [0025])

Regarding claim 14, Barak-Buhr in view of House disclose all of the elements of claim 4 in method form rather than apparatus form. Barak also discloses an apparatus (0102). Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 14.


Claim 6, 16 is rejected under 35 U.S.C. 103 as being unpatentable over Barak-Buhr as applied to claim 1 above, and further in view of Guo (US Patent Application Publication No. US 20170091274 A1) 


Regarding claim 6, Barak-Buhr disclose the same limitations and motivations of the method of claim 1, Barak-Buhr further suggest wherein the performing the fusion calculation according to the weight of the text similarity, the weight of the update time dimension and the weight of the click rate to obtain the comprehensive weight of each of the initial search results comprises: normalizing the weight of the text similarity, the weight of the update time dimension, and the weight of the click rate to a decimal between 0 and 1; and (See Buhr [0137] “at step 1020, the host server combines the scores to determine a total score. In some embodiments, the total score may also be normalized for purposes of selecting correct proportions.)

performing the fusion calculation according to the normalized weight of the text similarity, the normalized weight of the update time dimension and the normalized weight of the click rate to obtain the comprehensive weight of each of the initial search results. 

Barak-Buhr do not explicitly disclose normalizing weights to a decimal between 0 and 1; 

However, Guo discloses normalizing weights to a decimal between 0 and 1; (See Guo [0204] “In order to get a normalized similarity score (neatly bounded in [0,1]), another MapReduce job is introduced to calculate a normalized term weight for each unique term in each document. The mapper takes all the terms and their associated weights for each document, and calculates their normalized TF-IDF weights. The reducer inversely aggregates all the documents sharing the same term and populates the corresponding normalized TF-IDF weights. The output is in the form (term, [doc_id, norm_weight), . . . ]). FIG. 18 is a diagram illustrating the computation of a normalized TF-IDF weight in accordance with an example embodiment”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barak-Buhr determining the final weight (Buhr [0106]) to incorporate the teachings of Guo to normalize the weights prior calculating the final weight.

	One would be motivated to do so less important terms with low weight can be pruned to further improve the efficiency (See Guo [0194])

	Guo further discloses performing the fusion calculation according to the normalized weight of the text similarity, the normalized weight of the update time dimension and the normalized weight of the click rate to obtain the comprehensive weight of each of the initial search results. (See Guo [0259-0260] Disclosing fusion algorithms that perform fusion calculation for normalized weights.

Regarding claim 16, Barak-Buhr in view of Guo, disclose all of the elements of claim 6 in method form rather than apparatus form. Barak also discloses an apparatus (0102). Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 16.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barak-Buhr as applied to claim 1 above, further in view of Kamotsky (US Patent Application Publication No. US 20150356086 A1), and further in view of Zhou (US Patent Application Publication No. US 20130110829 A1)

Regarding claim 7, Barak-Buhr, teaches all the limitations and motivations of claim 1, wherein the acquiring the weight of the text similarity, the weight of the update time dimension and the weight of the click rate according to the text similarity, the update time dimension and the click rate, and performing the fusion calculation according to the weight of the text similarity, the weight of the update time dimension and the weight of the click rate to obtain the comprehensive weight of each of the initial search results comprises: calculating the weight of the text similarity, the weight of the update time dimension and the weight of the click rate according to the text similarity, the update time dimension and the click rate; (See Buhr Claim 12 “determining one or more weights associated with the related keyword [i.e. weight of the text similarity]” See also Buhr [0143] "At step 1214, the host server identifies from the edge information the temporal relevance weight [i.e. weight of the update time dimension] for the interest category based on the time of the user action. For example, the number of days since the action occurred” See also Buhr [0107] “a temporal relevance weight is multiplied with the user action weight [i.e. weight of the click rate] (also called a click/post weight)”)

Barak-Buhr does not explicitly teach obtaining a fusion coefficient by calculating a sum of a product of the weight of the text similarity and the corresponding offset value, and the corresponding correction value; 

However, Zhou discloses obtaining a fusion coefficient by calculating a sum of a product of the weight of the text similarity and the corresponding offset value, and the corresponding correction value; (See Zhou [0078] "When calculating a first relevance value, a prediction of an initial value of the first relevance value is first assigned to an eigenvector which is inputted into the GBDT model (e.g., any of the eigenvectors v1˜vn in Table 1), and then each of the decision trees in the model is traversed to adjust this initial first relevance value in order to obtain the first relevance value that is used to measure relevance between a keyword element and a search result." See also Barak [0005-0006] “an equation of calculating ranking scores such as Equation [1] below:
S i =A i γ i *C i  [1]
where Si is a ranking score of an ith search result of a keyword search; Ai is a relevance value which measures relevance between the ith search result and the keyword; γi is a weight value used to adjust influence of Ai on Si; Ci is a data value of the highest advertisement revenue that can be obtained each time when the ith search result is presented. Generally, Ai can be calculated by substituting eigenvectors which correspond to a series of properties into a machine-learning model. Example property-related information is shown in Table 1” See also Zhou [0007], Table 1, “v7 is a value representing the text relevance between respective information categories to which the query and the search result belong. [i.e. offset value corresponding  to text similarity]”  See also Zhou [0007] Equation [2] A i =v 1 *w 1 +v 2 *w 2 +v 3 *w 3 + . . . +v n *w n , n≧1  )

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barak-Buhr weights associated with related keywords (Buhr claim 12) to incorporate the teachings of Zhou to obtaining a fusion coefficient by calculating a sum of a product of the weight of the text similarity and the corresponding offset value, and the corresponding correction value.

	One would be motivated to do so to improve accuracy of the ranking scores  (Zhou [0105])

obtaining a fusion coefficient by calculating a sum of a product of the weight of the update time dimension and the corresponding offset value, and the corresponding correction value; (See Buhr [0143] "In one embodiment the temporal relevance can be determined from an equation that decreases as the number of days since the action occurred increases (e.g., temporal relevance=1/log(C+D), where C is a predetermined constant [i.e. offset value] and D is the days since the action occurred))

and obtaining a fusion coefficient by calculating a sum of a product of the weight of the click rate and the corresponding offset value, and the corresponding correction value; (See Zhou [0078] "When calculating a first relevance value, a prediction of an initial value of the first relevance value is first assigned to an eigenvector which is inputted into the GBDT model (e.g., any of the eigenvectors v1˜vn in Table 1), and then each of the decision trees in the model is traversed to adjust this initial first relevance value in order to obtain the first relevance value that is used to measure relevance between a keyword element and a search result." See also Zhou [0007], Table 1, v8 is a value representing the click feedback rate associated with a search result when the query is used as a search keyword in a search [i.e. offset value corresponding  to click rate] 
See also Zhou [0007] Equation [2] A i =v 1 *w 1 +v 2 *w 2 +v 3 *w 3 + . . . +v n *w n , n≧1  )

Barak-Buhr further in view of Zhou, [hereinafter Barak-Buhr-Zhou], does not explicitly disclose acquiring an offset value and a correction value respectively, according to the weight of the text similarity, the weight of the update time dimension and the weight of the click rate; obtaining a fusion coefficient by calculating a sum of a product of the weight of the text similarity and the corresponding offset value, and the corresponding correction value; obtaining a fusion coefficient by calculating a sum of a product of the weight of the update time dimension and the corresponding offset value, and the corresponding correction value; and obtaining a fusion coefficient by calculating a sum of a product of the weight of the click rate and the corresponding offset value, and the corresponding correction value;

However, Kamotsky discloses acquiring an offset value and a correction value respectively, according to the weight of the text similarity, the weight of the update time dimension and the weight of the click rate; (See Kamotsky [0045] “The relevancy score of a search result may be adjusted for various reasons including the relative importance of the particular fields that matched, whether the terms matched in one field or matched in several fields, etc. The field boost factor, Bm, and linguistic penalty factor, Pm, are common field level adjustment factors in information retrieval applications. The field boost factor, Bm, is a numeric value which determines the relative importance of a match in a given field in the overall score of the matched document [i.e. offset value]. The linguistic penalty factor, Pm, is a numeric value [i.e. correction value] which determines the relative penalty a matched document incurs if it is matched using a linguistic relationship, such as a synonym, rather than directly by matching query text against document contents.” See also Kamotsky [0020] disclosing also field boost factor identified as Pf,n [i.e. offset value] and linguistic penalty factor as Bf [i.e. correction value])

Kamotsky also disclose calculating a sum of a product of weights, (see Kamotski claim 4, 16 )


    PNG
    media_image1.png
    125
    275
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    169
    345
    media_image2.png
    Greyscale

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barak-Buhr-Zhou calculating the weight of text similarity (Zhou [0072]) to incorporate the teachings of Kamotsky to adjust the relative importance of the match fields using the offset and correction values (Kamotsky [0045]).

	One would be motivated to do so to improve the overall rank  (Kamotsky [0045])

Regarding claim 17, Barak-Buhr further in view of Kamotski, disclose all of the elements of claim 7 in method form rather than apparatus form. Barak also discloses an apparatus (0102). Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 17.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barak-Buhr as applied to claim 1 above, in view of Orme (US Patent Application Publication No. US 20070255702 A1), and further in view of Yang (US Patent Application Publication No. US 20090024605 A1) 

Regarding claim 8, Barak-Buhr disclose the same limitations and motivations of the method of 
claim 1.

Barak-Buhr does not explicitly disclose screening the initial search results; wherein the screening the initial search results comprises: not ranking the initial search results of the users who have resigned and have no chat records;

However, Orme suggests screening the initial search results; wherein the screening the initial search results comprises: not ranking the initial search results of the users who have resigned and have no chat records; (See Orme [0275] “many search results are next to useless but the rankings typically work by looking for positive attributes for a result rather than negative...So preferably then such could be excluded or at least the user is given a screening option. [Thus, screening option could be used to exclude ranking search results for users who have resigned and have no chat records]”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barak-Buhr search of results (Barak [0049]) to incorporate the teachings of Orme to include a screening of the initial search results.

One would be motivated to do so to avoid unwanted search results (Orme [0275])

Barak-Buhr further in view of Orme do not explicitly disclose ranking the initial search results of unregistered users at the end. 

However, Yang discloses ranking the initial search results of unregistered users at the end. (See Yang [0019] “The rating and reference system is protected against malicious or incompetent users, not with a human gatekeeper tediously filtering requests, but rather using a scoring and rating system that gives higher ranked users more weight in their votes and contributions and lower weight for lower or non-ranked users or otherwise unregistered users.” [Thus, ranking the initial search results of unregistered users at the end])

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Barak-Buhr expert search server (Barak [0049]) to incorporate the teachings of Yang to rank the initial search results of unregistered users at the end.

	One would be motivated to do so to protect the results of the ratings (Yang [0019])


Regarding claim 18, Barak-Buhr in view of Orme, and further in view of Yang disclose all of the elements of claim 8 in method form rather than apparatus form. Barak also discloses an apparatus (0102). Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 18.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161      


















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161